
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 731
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2012
			Mr. Lipinski
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that clothing issued to athletes representing the United States
		  of America should be made in America.
	
	
		Whereas the Olympics is an important quadrennial
			 opportunity for Americans to celebrate national unity and support the athletes
			 who represent the country as a matter of national pride;
		Whereas similarly, Americans hold in high esteem the goods
			 manufactured and produced by the United States, and 89 percent of Americans
			 believe taxpayer dollars should support goods made in America;
		Whereas the United States Olympic Committee is a federally
			 chartered nonprofit corporation;
		Whereas the United States Government makes efforts,
			 consistent with international trade laws, to place a priority on goods made by
			 American suppliers;
		Whereas the opening ceremony uniforms given to 2012 United
			 States Olympic athletes were made in China, and Americans were rightly shocked
			 to find out this was the case;
		Whereas the United States has lost 2,800,000 jobs in the
			 ten years following 2001, the year trade relations with China were normalized,
			 and 178,700 of those jobs were in the textile sector;
		Whereas the unemployment rate in the United States stands
			 at 8.2 percent, translating to 12.7 million Americans unemployed, and 58,000 of
			 those are in the textile sector;
		Whereas there are many American textile and clothing
			 manufacturers capable of producing high-quality blazers, shirts, pants, and
			 skirts for less than the amount paid for Team USA’s uniforms; and
		Whereas the Olympics represents a great opportunity for
			 textile manufacturers in the United States to produce high-value clothing for
			 athletes who represent Americans in international competition: Now therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)it is a high honor to represent the United
			 States as an Olympian, and the clothing worn by United States Olympic athletes
			 should symbolize the strength, pride, and vitality of the Nation in every
			 respect;
			(2)the United States Olympic Committee should
			 consider the economic consequences of its purchasing decisions and its ability
			 to positively contribute to American job creation, especially during a time of
			 high unemployment; and
			(3)the United States Olympic Committee should
			 strive to ensure that all of the clothing and equipment purchased for United
			 States Olympic athletes is made in America.
			
